 

(GRAPHIC) [img003_v2.jpg] 

 



 

 

 

Loan Contract

 

Party A: Hong Kong Huaxia International Industrial Co.,Ltd.

 

Legal Representative:Liu, Changzhen

 

ID number: 220502195508150039

 

Party B: Zhang, Fei

 

ID number: 320830197612122075

 

Considering fixed assets haven’t been put in the right place, Hong Kong Huaxia
decided to return the fixed assets, but the purchase funds have not been
returned yet. So Party B agreed to postpone the repayment of $ 6,000,000 from 30
Jun 2015 to 31 Dec 2015 through consultations.

 

Party A: Hong Kong Huaxia International Industrial Co., Ltd. (Stamp)

 

Legal representative signature:

 

Party B: Zhang, Fei

 

Signature:

 

07-01-2015

 



 

 

